DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	The application has been reassigned to a new examiner in Art Unit 1633.  Therefore, future correspondence should reflect such changes.  The information regarding the examiner, SPE and Art Unit can be found at the end of the action. 

2.	Upon further considerations, the restriction requirement between the inventions of Groups I and II, as set forth in the Office action mailed on 1/22/2021 is hereby withdrawn.  
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claims 6 and 17-20 have been cancelled.  Claims 1-3 have been amended.
Claims 1-5 and 7-16 are pending and under examination.


	The rejections of claims 1-6 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph;
	The rejections of claims 1-5 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph (written description and biological deposit).

Claim Objections
4.	Claim 3 should be amended to recite “The method of claim 1, wherein the pharmaceutically composition is administered parenterally, intra-tumorally, intradermally, transdermally, intravenously, intramuscularly, intranasaly, subcutaneously, intratechally, intraperitoneally, intravesically, by inhalation, by perfusion, by lavage, or orally”.  

5.	Claim 9 is objected to because it misses the term “and” between clauses (ii) and (iii).  Appropriate correction to insert “and” between clauses (ii) and (iii) is required.

Claim Rejections - 35 USC § 112(a) – written description
6.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

7.	Claims 7 and 9-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Adequate written description requires more than a mere statement that it is part of the invention. See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC1993).  The Guidelines for the Examination of Patent Application Under the 35 U.S.C.112,  ¶1”Written Description Requirement” makes it clear that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species disclosures of relevant, identifying characteristics, i.e., structure or other physical and or chemical properties, functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the genus (Federal Register, Vol. 66, No. 4, pages 1099-1111, Friday January 5, 2001, see especially page 1106 3rd column).
	To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail such that the Artisan can reasonably 
Claims 7 and 9-16 are drawn to a broad genus of EHDV-TAUs obtained by chemical modification, site-directed mutagenesis or in vitro evolution of EHDV2-IBA, wherein chemical modification, site-directed mutagenesis and in vitro evolution result in EHDV-TAUs exhibiting enhanced viral titers as compared to EHDV2-IBA.  With the exception of EHDV-TAU-LNCaP comprising the mutations recited in claim 9, the specification fails to provide examples of EHDV-TAUs exhibiting the claimed titers.
Thus, claims 7 and 9-16 encompass hypothetical viruses not described at the effective time of the invention, which viruses may or may not be discovered at some future time.  Hypothetical viruses lack any physical, chemical, or structural properties.  The specification provides no structural characteristics of an EHDV-TAU other than EHDV-TAU-LNCaP and no indication that the applicant had possession of an EHDV-TAU other than EHDV-TAU-LNCaP.  For these reasons it is concluded that the applicant was not in possession of the claimed genus and thus, claims 7 and 9-16 fail to satisfy the written 
 
Claim Rejections - 35 USC § 112(a) - Biological Deposit
8.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

9.	Claims 7 and 9-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification is not enabling without either complete evidence that the EHDV-TAUs recited in the claims were known and readily available to the public or complete evidence of the deposit of the biological material.  Because the biological material (EHDV-TAUs) is essential to the claimed invention, it must be obtainable by a repeatable method set forth in the specification or otherwise readily available to the public.  If the biological material is not so obtainable or available, the requirements of 35 USC §112 may be satisfied by a deposit of the biological materials. 
The specification does not disclose a repeatable process to obtain the biological materials and it is not apparent that the biological materials are readily available to the public.  The description regarding the construction of EHDV-TAUs in the instant specification lacks sufficient detail to allow its reproduction without undue in vitro evolution of EHDV2-IBA (see p. 13-14).  The random mutations acquired by EHDV2-IBA in different series of in vitro evolution will necessarily lead to viruses distinct from EHDV-TAU-LNCaP, the only EHDV-TAU disclosed by the specification.  However, the claims are not limited to the species of EHDV-TAU-LNCaP and it is not apparent that the claimed genus of EHDV-TAUs was both known and readily available to the public.  The specification refers to the EHDV-TAUs at various places but fails to disclose mutated RNA sequences other than SEQ ID NO: 3 resulting in EHDV-TAUs exhibiting titers at least 104 higher than EHDV2-IBA.  Although claims 10-12 recite that EHDV-TAUs could be obtained by subjecting EHDV2-IBA to chemical modifications or site-directed mutagenesis, the specification fails to disclose what chemical modifications or site-directed mutations result in titers at least 104 higher than that of EHDV2-IBA.  Thus, the EHDV-TAUs cannot be constructed or isolated without undue experimentation.  
The specification fails to disclose that a biological deposit of the EHDV-TAUs has been made and does not state that all restrictions on the deposits will be irrevocably removed on issuance of a patent and that the deposit will be replaced if viable samples cannot be dispensed by the depository is require.  In the absence of evidence showing that the EHDV-TAU is publicly available (i.e., deposited in compliance with 37 CFR 1.801-1.809) or can be constructed or isolated, claims 7 and 9-16 are not supported by an enabling disclosure. 
A suitable deposit for patent purposes would overcome this ground of rejection. Deposits should be made under the provisions of the Budapest Treaty, filing of an 
	As a possible means for completing the record, applicant may submit a copy of the contract with the depository for deposit and maintenance of each deposit.  The examiner notes that, if applicant argues that the EHDV-TAU is well known and readily available to the public, the claims drawn in part to this EHDV-TAU will only remain enforceable while the EHDV-TAU remains readily available to the public.  If the deposit has not been made under the Budapest Treaty, then in order to certify that the deposit meets the criteria set forth in 37 CFR §§1.801-1.809, applicant may provide assurance of compliance by an affidavit or declaration, or by a statement by an attorney of record over his or her signature and registration number, showing that:
(a) during the pendency of this application, access to the invention will be afforded to the Commissioner upon request; 

(c) the deposit will be maintained in a public depository for a period of 30 years or 5 years after the last request or for the effective life of the patent, whichever is longer;
(d) a test of the viability of the biological material at the time of deposit will be made (see 37 CR §1.807); and
(e) the deposit will be replaced if it should ever become inviable.
Applicant’s attention is directed to MPEP §2400 in general, and specifically to §2144.05, as well as to 37 CFR §1.809(d), wherein it is set forth that “the specification shall contain the accession number for the deposit, the date of the deposit, the name and address of the depository, and a description of the deposited material sufficient to specifically identify it and to permit examination.”  The specification should be amended to include this information, however, Applicant is cautioned to avoid the entry of new matter into the specification by adding any other information. 

Claim Rejections - 35 USC § 112(a) - enablement
10.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
s 1-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating cancers exhibiting deficient interferon signaling, does not reasonably provide enablement for treating cancers exhibiting an alteration in interferon signaling.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
While determining whether a specification is enabling, one considers whether the claimed invention provides sufficient guidance to make or use the claimed invention, if not, whether an artisan would require undue experimentation to make and use the claimed invention and whether working examples have been provided.  Factors to be considered in determining whether a disclosure meets the enablement requirement of 35 USC § 112, first paragraph, have been described by the court in In re Wands, 8 USPQ2d 1400 (CA FC 1988).
	Wands states on page 1404,
	“Factors to be considered in determining whether a disclosure would require undue experimentation have been summarized by the board in Ex parte Forman.  They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skills of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.”

As recognized by the art and consistent with the definition in the specification,  “alteration in interferon signaling” encompasses both reduced and enhanced interferon signaling (see the specification, paragraph bridging p. 15 and 16).  However, as taught by the art and as disclosed by the specification, the therapeutic activity of EHDV-TAU is based on its ability to specifically infect and treat cancers exhibiting deficient interferon signaling (see Dellac et al., Int. J. Cancer, 2021, 148: 2321-2334; Abstract and p. 2332, .

Claim Rejections - 35 USC § 103
12.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

13.	Claims 7 and 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over Shai et al. (J. Virol., 2013, 87: 13397-13408; of record), in view of each Hu et al. (Acta Oncologica, 2008, 47: 124-134), Russell et al. (PNAS, 2008, 105: 4370-4375), Koudelka et al. (Current Opinion in Chemical Biology, 2010, 14: 810-817), and Meulenbroek et al. (Mol. Ther., 2004, 9: 618-624).
Shai et al. teach EHDV2-IBA, a virus which is similar to and shares the repertoire of infection targets and disease symptoms with the bluetongue virus (BTV) (see Abstract; p. 13397).  Hu et al. teach that BTV is selectively cytotoxic to human cancer cells and suggest using BTV as an oncolytic virus for cancer therapy in humans (see Abstract; p. 125, column 1, first full paragraph; paragraph bridging p. 130 and 131; p. 133, paragraph bridging columns 1 and 2).  Based on the combined teachings of Shai et al. and Hu at al., one of skill in the art would have reasonably expected that EHDV2-IBA would also be selectively cytotoxic to human cancer cells.  One of skill in the art would have found obvious to infect human cancer cells with EHDV2-IBA with the reasonable expectation to detect cytotoxic activity against these cells.  Furthermore, the prior art teaches that viruses could be subjected to in vitro evolution to select for mutants exhibiting titers which could be about 104 higher compared to the starting virus (see Russell et al., Abstract; p. 4371, Fig. 1B).  One of skill in the art would have found obvious to subject the EHDV2-IBA to in vitro evolution by using the infected human cancer cells with the reasonable expectation that doing so would identify infectious mutants exhibiting titers at least 104 higher and enhanced cytotoxicity toward cancer cell as compared to EHDV2-IBA.  By doing so, one of skill in the art would have obtained an EHDV-TAU and a cell ex vivo infected with the EHDV-TAU (claims 7, 10, and 13).  One of skill in the art would have also found obvious to formulate the EHDV-TAU as a pharmaceutical composition for parenteral administration and further varying the virus concentration in the pharmaceutical composition to achieve the predictable result of optimizing the pharmaceutical composition for cytotoxic activity (claims 14-16).
claims 11 and 12, tagging viruses with GFP/fluorophores for imaging was routine in the prior art (see Koudelka et al., paragraph bridging p. p. 814, column 1, first full paragraph; see Meulenbroek et al., Abstract).  One of skill in the art would have found obvious to further tag the EHDV-TAU with fluorescein/fluorophores to achieve the predictable result of obtaining a composition also suitable for in vitro and in vivo imaging.
	The recitation of “for preventing or treating” recited in claims 13 and 14 is just an intended use which does not state any distinct definition of any of the claimed limitations such as to differentiate the claimed composition from the composition taught by the prior art.  The intended use is of no significance to the composition structure and therefore, it is of no significance in claim construction.  
Thus, the claimed invention was prima facie obvious at the time of its effective filing date.

14.	Claims 1-5, 7, and 9-16 are rejected.  
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILEANA POPA whose telephone number is (571)272-5546. The examiner can normally be reached 8:00 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ILEANA POPA/Primary Examiner, Art Unit 1633